DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-24 are drawn to systems and a method, which is/are statutory categories of invention (Step 1: YES).
Independent claim 1 recites determine a surgical context based at least in part on the perioperative data; determine a procedural variable associated with the surgical context; compare the procedural variable to a baseline for the procedural variable, the baseline corresponding to the surgical context; and provide a notification according to whether the procedural variable deviates from the baseline for the procedural variable.
Independent claim 9 recites determining a surgical context based at least in part on the perioperative data; determining a procedural variable associated with the surgical context; comparing the procedural variable to a baseline for the procedural variable, the baseline corresponding to the 
Independent claim 17 recites to determine a surgical context based at least in part on the perioperative data; determine a procedural variable associated with the surgical context; compare the procedural variable to a baseline for the procedural variable, the baseline corresponding to the surgical context.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity, as reflected in the specification, by “providing recommendations based on analysis of surgical procedure variables” (see: abstract). If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The present claims cover certain methods of organizing human activity because it is “utilized to inform evaluations of the surgical staff performing the surgical procedure” (see: paragraph 165) such as by “recognize[ing] when the surgeon performing the particular procedure is having difficulty and provid[ing] intraoperative recommendations to assist the surgeon” (see: paragraph 170). Accordingly, the claims recite an abstract idea(s) (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “computer system configured to be communicably coupled to a surgical device, the computer system comprising: a processor; and a memory coupled to the processor, the memory storing instructions that, when executed by the processor, cause the computer system to” perform functions (claims 1), “a computer system” (claim 9), a “computer system configured to be communicably coupled to a surgical device and a video camera, the computer system comprising: a processor; and a memory coupled to the processor, the memory 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed (e.g., the “memory storing instructions that, when executed by the processor, cause the computer system to” perform functions language is incidental to the instructions executed). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional elements of “receive perioperative data from the surgical device” (claim 1), “receiving, by a computer system, perioperative data from a surgical device” (claim 9), “record a surgical procedure via the video camera; receive perioperative data from the surgical device” (claim 17), which are nominal or tangential addition to the abstract idea(s) and amount to extra-solution activity concerning mere data gathering. The addition of an insignificant extra-solution activity limitation does not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, these claimed additional elements are incidental to the performance of the recited abstract idea(s) as outlined in the recitations above. Similarly, the claims recite the additional elements of “replay a recording of the surgical procedure, the recording including a notification according to whether the procedural variable deviates from the baseline for the procedural 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components and limitations directed toward extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s). Accordingly, the claims are directed to an abstract idea(s) (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea(s) into a practical application, using the additional elements to perform the abstract idea(s) amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: 
Paragraph 98, where “…The modular control tower 236 may be coupled to a hub display 215 (e.g., monitor, screen) to display and overlay images received from the imaging module, device/instrument display, and/or other visualization systems 208. The hub display also may display data received from devices connected to the modular control tower in conjunction with images and overlaid images.”
Paragraph 102, where “The processor 244 may be any single-core or multicore processor such as those known under the trade name ARM Cortex by Texas Instruments. In one aspect, the processor may be an LM4F230H5QR ARM Cortex-M4F Processor Core, available from Texas Instruments, for example, comprising an on-chip memory of 256 KB single-cycle flash memory, or other non-volatile memory, up to 40 MHz, a prefetch buffer to improve performance above 40 MHz, a 32 KB single-cycle serial random access memory (SRAM), an internal read-only memory (ROM) loaded with StellarisWare® software, a 2 KB electrically erasable programmable read-only memory (EEPROM), and/or one or more pulse width modulation (PWM) modules, one or more quadrature encoder inputs (QEI) analogs, one or more 12-bit analog-to-digital converters (ADCs) with 12 analog input channels, details of which are available for the product datasheet.”
Paragraph 104, where “The system memory includes volatile memory and non-volatile memory. The basic input/output system (BIOS), containing the basic routines to transfer information between elements within the computer system, such as during start-up, is stored in non-volatile memory. For example, the non-volatile memory can include ROM, programmable ROM (PROM), electrically programmable ROM (EPROM), EEPROM, or flash memory. Volatile memory includes random-access memory (RAM), which acts as external cache memory. Moreover, RAM is available in many forms such as SRAM, dynamic RAM (DRAM), synchronous DRAM (SDRAM), double data rate SDRAM (DOR SDRAM), enhanced SDRAM (ESDRAM), Synchlink DRAM (SLDRAM), and direct Rambus RAM (DRRAM).”
Paragraph 163, where “Recommendations from Analysis of Procedure Variables [0163] In various aspects, computer systems, such as the surgical hubs 106, 206 described in connection with FIGS. 1-11…”
Paragraph 164, where “As described above under the heading SURGICAL HUBS, computer systems, such as the surgical hubs 106, 206 (FIGS. 1-11), can be connected to or paired with a variety of surgical devices, such as surgical instruments, generators, smoke evacuators, displays, and so on. Through their connections to these surgical devices, the surgical hubs 206 can receive an array of perioperative data from these paired surgical devices while the devices are in use during a surgical procedure. Further, as described above under the heading SITUATIONAL AWARENESS, surgical hubs 206 can determine the  step thereof) is taking, what surgical instrument is currently being used, and so on. In one aspect, a computer system, such as a surgical hub 206, can be programmed to provide recommendations by monitoring procedural variables to ascertain when the surgical staff is performing a surgical procedure in a manner that deviates from baselines or expectations for the particular procedure type. For example, FIG. 16 is a logic flow diagram for a process 210000 of providing surgical recommendations, in accordance with at least one aspect of the present disclosure. The process 210000 can be executed by a processor or control circuit of a computer system, such as the processor 244 of the surgical hub 206 illustrated in FIG. 10. Accordingly, the process 210000 can be embodied as a set of computer-executable instructions stored in a memory 249 that, when executed by the processor 244, cause the computer system (e.g., a surgical hub 206) to perform the described steps.”
Paragraph 166, where “Accordingly, the processor 244 determines 210006 a procedural variable associated with the surgical procedure based on the surgical context and the perioperative data from the connected surgical devices. The procedural variable can include any aspect or characteristic of the surgical procedure that can vary between individual performances of the surgical procedure type. For example, the procedural variable can include the length of time for the surgical procedure as a whole, the length of time for a particular step of the surgical procedure, the type of surgical instrument being utilized, the costs (e.g., maintenance costs and replacement costs) associated with surgical devices, the type of staple cartridge being utilized in a surgical stapler, the power level or mode of an ultrasonic surgical instrument or an electrosurgical instrument, and the surgical device setup for the procedure (i.e., the preoperative assortment of surgical devices selected for the procedure). The processor 244 can monitor a single procedural variable or multiple procedural variables. In one aspect, the surgical hub 206 can monitor the status of every procedural variable that it has been programmed to determine. In another aspect, the surgical hub 206 can monitor one or more procedural variables that have been selected or programmed by users.”
Paragraph 169, where “In one aspect, the recommendations provided 210010 by the process 210000 illustrated in FIG. 16 can be delivered in real time (i.e., during the course of the surgical procedure). For example, FIG. 17 illustrates a prophetic implementation of the process 210000 where the provided recommendations can be overlaid a displayed live video feed during the course of a surgical procedure, in accordance with at least one aspect of the present disclosure. The video feed can be supplied by, for example, an endoscope 239 (FIG. 9) communicably coupled to the surgical hub 206 that is being utilized to visualize a surgical site 210102 during the surgical procedure. The video feed from the 
Paragraph 174, where “In another aspect, the recommendations provided 210010 by the process 210000 illustrated in FIG. 16 can be delivered outside of the surgical procedure, such as during a postoperative playback of the surgical procedure. For example, FIG. 18 illustrates a prophetic implementation of the process 210000 where the recommendations can be provided via a graphical user interface 210200 for replaying a surgical procedure, in accordance with at least one aspect of the present disclosure. The graphical user interface 210200 can be displayed on a hub display 215, for example. The graphical user interface 210200 can include the video feed from the surgical procedure (e.g., the video feed captured by the endoscope 239) with various graphical controls, icons, and/or prompts thereon or otherwise associated therewith for relaying information to the user or allowing the user to control the video playback. For example, the graphical user interface 210200 can display an icon 210208 relaying surgical contextual information or perioperative data received from the connected surgical devices corresponding to the current time stamp of the displayed video feed…”
The claims recite the additional elements directed to pre-solution and post-solution activity, as recited and indicated above, each of which amount to extra-solution activity. The specification (e.g., as excerpted above) does not indicate that the additional element(s) provide anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are presently). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea(s) with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea(s) (Step 2B: NO). 
Dependent claim(s) 3-8, 10-16, and 18-24 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0197619 to Namer Yelin in view of U.S. Patent Application Publication 2014/0303990 to Schoenefeld.

As per claim 1, Namer Yelin teaches a computer system configured to be communicably coupled to a surgical device, the computer system comprising: 
a processor (see: Namer Yelin, Fig. 1; and paragraph 28-29, is met by controller or central processing unit); and 
a memory coupled to the processor, the memory storing instructions that, when executed by the processor, cause the computer system to (see: Namer Yelin, Fig. 1; and paragraph 28-29, is met by memory that may store applications or other executable codes that may be executed by the controller and/or data that may be used by applications or programs executed): 
receive perioperative data from the surgical device (see: Namer Yelin, paragraph 18-20, 25, and 47, is met by input units, including an endoscope, to obtain image data and metadata for pre-procedure planning); 
determine a surgical context based at least in part on the perioperative data (see: Namer Yelin, paragraph 18-19, 25, and 40-47, is met by model generation based on input data and metadata, and suggestions for medical tools, substances administered, and elements determined based on metadata);
determine a procedural variable associated with the surgical context (see: Namer Yelin, paragraph 38-45, is met by patient specific model and suggestions, where the variables are what make the model and suggestions specific to the patient and include variables such as plaque percentage, tool, substance, and element); 
provide a notification (see: Namer Yelin, paragraph 42 and 44, is met by displayed suggested medical tools, elements, substances, where a number of suggested medical tools, substances and/or methods of administration may be presented or displayed to a user who may select one of such number of suggested options)
Namer Yelin teaches determining a patient specific model and suggestions where, if the plaque percentage of a stenosis is 60%, then the generated model may reflect such percentage, and where a first stent may be suggested for a young patient, and a second stent, better suited for an older patient, may be suggested based on the patient’s age as indicated in metadata of the patient (see: Namer Yelin, paragraph 38-45); however, Namer Yelin fails to specifically teach the following limitations met by Schoenefeld as cited:
compare the procedural variable to a baseline for the procedural variable, the baseline corresponding to the surgical context (see: Schoenefeld, paragraph 6-7, 67, and 69, is met by comparing aspects of the preoperative surgical plan with predetermined reliability criteria and determining whether any aspect of the preoperative surgical plan meets the predetermined reliability criteria); and 
 according to whether the procedural variable deviates from the baseline for the procedural variable (see: Schoenefeld, paragraph 7, 67, and 69, is met by providing, upon determining that the preoperative plan does not meet the predetermined reliability criteria, a notification to a predetermined user device).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pre-procedure planning process including a patient specific model and suggestions as taught by Namer Yelin to include determining that the preoperative plan does not meet predetermined reliability criteria and where the notification is sent to a predetermined user device based thereon as taught by Schoenefeld with the motivation of stopping or placing on hold the planning process until review and manual intervention or input, such as revisions and/or authorization to proceed, is received to continue (see: Schoenefeld, paragraph 67).

As per claim 2, Namer Yelin and Schoenefeld teach the invention as claimed, see discussion of claim 1, and further teach: 
wherein the procedural variable comprises a surgical instrument type being utilized during a surgical procedure (see: Namer Yelin, paragraph 40 and 44, is met by suggesting a selection of a number of medical tools to be used in a procedure).

As per claim 3, Namer Yelin and Schoenefeld teach the invention as claimed, see discussion of claim 2, and further teach: 
wherein the notification comprises a recommendation for an alternative surgical instrument type for the surgical procedure (see: Namer Yelin, paragraph 40 and 44, is met by suggesting a medical tool selection to be used in a procedure, where there are a number of displayed suggested medical tools).

As per claim 4, Namer Yelin and Schoenefeld teach the invention as claimed, see discussion of claim 3, and further teach: 
wherein the alternative surgical instrument type is associated with improved procedural outcomes for the surgical procedure (see: Namer Yelin, paragraph 38-45, is met by where a first stent may be suggested for a young patient, and a second stent, better suited for an older patient, may be suggested based on the patient’s age as indicated in metadata of the patient).

As per claim 9, Namer Yelin teaches a computer-implemented method for providing recommendations associated with a surgical procedure, the method comprising: 
receiving, by a computer system (see: Namer Yelin, Fig. 1; and paragraph 28-29, is met by controller or central processing unit and memory), perioperative data from a surgical device (see: Namer Yelin, paragraph 18-20, 25, and 47, is met by input units, including an endoscope, to obtain image data and metadata for pre-procedure planning); 
determining, by the computer system, a surgical context based at least in part on the perioperative data (see: Namer Yelin, paragraph 18-19, 25, and 40-47, is met by model generation based on input data and metadata, and suggestions for medical tools, substances administered, and elements determined based on metadata); 
determining, by the computer system, a procedural variable associated with the surgical context (see: Namer Yelin, paragraph 38-45, is met by patient specific model and suggestions, where the variables are what make the model and suggestions specific to the patient and include variables such as plaque percentage, tool, substance, and element); 
providing, by the computer system, a notification (see: Namer Yelin, paragraph 42 and 44, is met by displayed suggested medical tools, elements, substances, where a number of suggested medical 
Namer Yelin teaches determining a patient specific model and suggestions where, if the plaque percentage of a stenosis is 60%, then the generated model may reflect such percentage, and where a first stent may be suggested for a young patient, and a second stent, better suited for an older patient, may be suggested based on the patient’s age as indicated in metadata of the patient (see: Namer Yelin, paragraph 38-45); however, Namer Yelin fails to specifically teach the following limitations met by Schoenefeld as cited:
comparing, by the computer system, the procedural variable to a baseline for the procedural variable, the baseline corresponding to the surgical context (see: Schoenefeld, paragraph 6-7, 67, and 69, is met by comparing aspects of the preoperative surgical plan with predetermined reliability criteria and determining whether any aspect of the preoperative surgical plan meets the predetermined reliability criteria); and 
providing, by the computer system, a notification according to whether the procedural variable deviates from the baseline for the procedural variable (see: Schoenefeld, paragraph 7, 67, and 69, is met by providing, upon determining that the preoperative plan does not meet the predetermined reliability criteria, a notification to a predetermined user device).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pre-procedure planning process including a patient specific model and suggestions as taught by Namer Yelin to include determining that the preoperative plan does not meet predetermined reliability criteria and where the notification is sent to a predetermined user device based thereon as taught by Schoenefeld with the motivation of stopping or placing on hold the planning process until review and manual intervention or input, such as revisions and/or authorization to proceed, is received to continue (see: Schoenefeld, paragraph 67).
As per claim 10, Namer Yelin and Schoenefeld teach the invention as claimed, see discussion of claim 9, and further teach: 
wherein the procedural variable comprises a surgical instrument type being utilized during a surgical procedure (see: Namer Yelin, paragraph 40 and 44, is met by suggesting a selection of a number of medical tools to be used in a procedure).

As per claim 11, Namer Yelin and Schoenefeld teach the invention as claimed, see discussion of claim 10, and further teach: 
wherein the notification comprises a recommendation for an alternative surgical instrument type for the surgical procedure (see: Namer Yelin, paragraph 38-45, is met by suggesting a selection of a number of medical tools to be used in a procedure).

As per claim 12, Namer Yelin and Schoenefeld teach the invention as claimed, see discussion of claim 11, and further teach: 
wherein the alternative surgical instrument type is associated with improved procedural outcomes for the surgical procedure (see: Namer Yelin, paragraph 38-45, is met by where a first stent may be suggested for a young patient, and a second stent, better suited for an older patient, may be suggested based on the patient’s age as indicated in metadata of the patient).

Claims 5-6 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0197619 to Namer Yelin in view of U.S. Patent Application Publication 2014/0303990 to Schoenefeld further in view of U.S. Patent Application Publication 2018/0065248 to Barral.

 As per claim 5, Namer Yelin and Schoenefeld teach the invention as claimed, see discussion of claim 1, but fail to specifically teach the following limitation met by Barral as cited: 
wherein the procedural variable comprises a surgical procedure length (see: Barral, paragraph 23, is met by steps and/or deviations from steps in a medical procedure and benchmarked information such as sequence of steps with expected maximum and minimum times duration).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the patient specific model and suggestions as taught by Namer Yelin and Schoenefeld to include expected maximum and minimum times duration for steps in a medical procedure as taught by Barral with the motivation generating a machine learning medical procedure model (see: Barral, paragraph 23).

As per claim 6, Namer Yelin, Schoenefeld, and Barral teach the invention as claimed, see discussion of claim 5, and further teach: 
wherein the notification comprises a recommendation for an alternative surgical device setup (see: Namer Yelin, paragraph 40 and 44, is met by suggesting an element parameter such as size, type, location or orientation of an element).

As per claim 13, Namer Yelin and Schoenefeld teach the invention as claimed, see discussion of claim 9, but fail to specifically teach the following limitation met by Barral as cited: 
wherein the procedural variable comprises a surgical procedure length (see: Barral, paragraph 23, is met by steps and/or deviations from steps in a medical procedure and benchmarked information such as sequence of steps with expected maximum and minimum times duration).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the patient specific model and suggestions as taught by Namer Yelin and Schoenefeld to 

As per claim 14, Namer Yelin, Schoenefeld, and Barral teach the invention as claimed, see discussion of claim 13, and further teach: 
wherein the notification comprises a recommendation for an alternative surgical device setup (see: Namer Yelin, paragraph 40 and 44, is met by suggesting an element parameter such as size, type, location or orientation of an element).

Claims 7-8 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0197619 to Namer Yelin in view of U.S. Patent Application Publication 2014/0303990 to Schoenefeld further in view of U.S. Patent 10,102,926 to Leonardi.

As per claim 7, Namer Yelin and Schoenefeld teach the invention as claimed, see discussion of claim 1, but fail to specifically teach the following limitations met by Leonardi as cited: 
wherein the procedural variable comprises a cost of surgical devices utilized during a surgical procedure (see: Leonardi, column 6, line 64, through column 7, line 8, is met by suggestive and predictive analytics to alert or suggest to the user possible courses of action that may yield a better clinical and/or financial outcome such as a product which costs less and has lower rate of surgical revision).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pre-procedure planning process including a patient specific model and suggestions as taught by Namer Yelin and Schoenefeld to include suggestive and predictive analytics to alert or suggest 

As per claim 8, Namer Yelin, Schoenefeld, and Leonardi teach the invention as claimed, see discussion of claim 7, and further teach: 
wherein the notification comprises a recommendation for a less-expensive surgical device setup (see: Leonardi, column 6, line 64, through column 7, line 8, is met by suggestive and predictive analytics to alert or suggest to the user possible courses of action that may yield a better clinical and/or financial outcome such as a product which costs less and has lower rate of surgical revision).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pre-procedure planning process including a patient specific model and suggestions as taught by Namer Yelin and Schoenefeld to include suggestive and predictive analytics to alert or suggest to the user possible courses of action that may yield a better clinical and/or financial outcome such as a product which costs less and has lower rate of surgical revision as taught by Leonardi with the motivation of determining when a particular process is drifting outside of a desired range or deviating from a desired treatment that may negatively affect a clinical outcome for the patient and/or result in a poor financial outcome for the hospital (see: Leonardi, column 10, lines 64-68).

As per claim 15, Namer Yelin and Schoenefeld teach the invention as claimed, see discussion of claim 9, but fail to specifically teach the following limitations met by Leonardi as cited: 
wherein the procedural variable comprises a cost of surgical devices utilized during a surgical procedure (see: Leonardi, column 6, line 64, through column 7, line 8, is met by suggestive and 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pre-procedure planning process including a patient specific model and suggestions as taught by Namer Yelin and Schoenefeld to include suggestive and predictive analytics to alert or suggest to the user possible courses of action that may yield a better clinical and/or financial outcome such as a product which costs less and has lower rate of surgical revision as taught by Leonardi with the motivation of determining when a particular process is drifting outside of a desired range or deviating from a desired treatment that may negatively affect a clinical outcome for the patient and/or result in a poor financial outcome for the hospital (see: Leonardi, column 10, lines 64-68).

As per claim 16, Namer Yelin, Schoenefeld, and Leonardi teach the invention as claimed, see discussion of claim 15, and further teach: 
wherein the notification comprises a recommendation for a less-expensive surgical device setup (see: Leonardi, column 6, line 64, through column 7, line 8, is met by suggestive and predictive analytics to alert or suggest to the user possible courses of action that may yield a better clinical and/or financial outcome such as a product which costs less and has lower rate of surgical revision).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pre-procedure planning process including a patient specific model and suggestions as taught by Namer Yelin and Schoenefeld to include suggestive and predictive analytics to alert or suggest to the user possible courses of action that may yield a better clinical and/or financial outcome such as a product which costs less and has lower rate of surgical revision as taught by Leonardi with the motivation of determining when a particular process is drifting outside of a desired range or deviating .


Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0197619 to Namer Yelin in view of U.S. Patent Application Publication 2014/0303990 to Schoenefeld further in view of U.S. Patent Application Publication 2019/0282311 to Nowlin.

As per claim 17, Namer Yelin teaches a computer system configured to be communicably coupled to a surgical device and a video camera, the computer system comprising: 
a processor (see: Namer Yelin, Fig. 1; and paragraph 28-29, is met by controller or central processing unit); and 
a memory coupled to the processor, the memory storing instructions that, when executed by the processor, cause the computer system to (see: Namer Yelin, Fig. 1; and paragraph 28-29, is met by memory that may store applications or other executable codes that may be executed by the controller and/or data that may be used by applications or programs executed): 
receive perioperative data from the surgical device (see: Namer Yelin, paragraph 18-20, 25, and 47, is met by input units, including an endoscope, to obtain image data and metadata for pre-procedure planning); 
determine a surgical context based at least in part on the perioperative data (see: Namer Yelin, paragraph 18-19, 25, and 40-47, is met by model generation based on input data and metadata, and suggestions for medical tools, substances administered, and elements determined based on metadata); 
determine a procedural variable associated with the surgical context (see: Namer Yelin, paragraph 38-45, is met by patient specific model and suggestions, where the variables are what make 
Namer Yelin teaches determining a patient specific model and suggestions where, if the plaque percentage of a stenosis is 60%, then the generated model may reflect such percentage, and where a first stent may be suggested for a young patient, and a second stent, better suited for an older patient, may be suggested based on the patient’s age as indicated in metadata of the patient (see: Namer Yelin, paragraph 38-45); however, Namer Yelin fails to specifically teach the following limitations met by Schoenefeld as cited:
compare the procedural variable to a baseline for the procedural variable, the baseline corresponding to the surgical context (see: Schoenefeld, paragraph 6-7, 67, and 69, is met by comparing aspects of the preoperative surgical plan with predetermined reliability criteria and determining whether any aspect of the preoperative surgical plan meets the predetermined reliability criteria); and 
a notification according to whether the procedural variable deviates from the baseline for the procedural variable (see: Schoenefeld, paragraph 7, 67, and 69, is met by providing, upon determining that the preoperative plan does not meet the predetermined reliability criteria, a notification to a predetermined user device).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pre-procedure planning process including a patient specific model and suggestions as taught by Namer Yelin to include determining that the preoperative plan does not meet predetermined reliability criteria and where the notification is sent to a predetermined user device based thereon as taught by Schoenefeld with the motivation of stopping or placing on hold the planning process until review and manual intervention or input, such as revisions and/or authorization to proceed, is received to continue (see: Schoenefeld, paragraph 67).

record a surgical procedure via the video camera (see: Nowlin, paragraph 47 and 48, is met by surgical site video capture by the imaging device and stored on database); 
replay a recording of the surgical procedure, the recording including a notification (see: Nowlin, Fig. 11; and paragraph 18, 47, 49, 51, and 59-61, is met by the medical person is able to view video recording of the surgical procedure which includes annotations which may be time stamped for use to temporally correlate them with corresponding video recording information and corresponding recorded machine tool state information and notes).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pre-procedure planning process including a patient specific model and suggestions and notifications as taught by Namer Yelin  and Schoenefeld to include surgical site video capture and storage for viewing of video recording of the surgical procedure including annotations as taught by Nowlin with the motivation it being desirable for a medical person to be able to view video recordings of past surgical procedures performed on a given patient when a patient who previously underwent a first surgical procedure to treat a medical condition subsequently requires a second surgical procedure to treat recurrence of the same medical condition or to treat anatomy located nearby to the surgical site of the first surgical procedure (see: Nowlin, paragraph 48).

As per claim 18, Namer Yelin, Schoenefeld, and Nowlin teach the invention as claimed, see discussion of claim 17, and further teach: 
wherein the procedural variable comprises a surgical instrument type being utilized during a surgical procedure (see: Namer Yelin, paragraph 40 and 44, is met by suggesting a selection of a number of medical tools to be used in a procedure).

As per claim 19, Namer Yelin, Schoenefeld, and Nowlin teach the invention as claimed, see discussion of claim 18, and further teach: 
wherein the notification comprises a recommendation for an alternative surgical instrument type for the surgical procedure (see: Namer Yelin, paragraph 40 and 44, is met by suggesting a selection of a number of medical tools to be used in a procedure).

As per claim 20, Namer Yelin, Schoenefeld, and Nowlin teach the invention as claimed, see discussion of claim 19, and further teach: 
wherein the alternative surgical instrument type is associated with improved procedural outcomes for the surgical procedure (see: Namer Yelin, paragraph 38-45, is met by where a first stent may be suggested for a young patient, and a second stent, better suited for an older patient, may be suggested based on the patient’s age as indicated in metadata of the patient).

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0197619 to Namer Yelin in view of U.S. Patent Application Publication 2014/0303990 to Schoenefeld in view of U.S. Patent Application Publication 2019/0282311 to Nowlin further in view of U.S. Patent Application Publication 2018/0065248 to Barral.

As per claim 21, Namer Yelin, Schoenefeld, and Nowlin teach the invention as claimed, see discussion of claim 17, but fail to specifically teach the following limitation met by Barral as cited: 
wherein the procedural variable comprises a surgical procedure length (see: Barral, paragraph 23, is met by steps and/or deviations from steps in a medical procedure and benchmarked information such as sequence of steps with expected maximum and minimum times duration).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the patient specific model and suggestions as taught by Namer Yelin, Schoenefeld, and Barral to include expected maximum and minimum times duration for steps in a medical procedure as taught by Barral with the motivation generating a machine learning medical procedure model (see: Barral, paragraph 23).

As per claim 22, Namer Yelin, Schoenefeld, Nowlin, and Barral teach the invention as claimed, see discussion of claim 21, but fail to specifically teach the following limitation met by Barral as cited: 
wherein the notification comprises a recommendation for an alternative surgical device setup (see: Namer Yelin, paragraph 40 and 44, is met by suggesting an element parameter such as size, type, location or orientation of an element).

Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0197619 to Namer Yelin in view of U.S. Patent Application Publication 2014/0303990 to Schoenefeld in view of U.S. Patent Application Publication 2019/0282311 to Nowlin further in view of U.S. Patent 10,102,926 to Leonardi.

As per claim 23, Namer Yelin, Schoenefeld, and Nowlin teach the invention as claimed, see discussion of claim 17, but fail to specifically teach the following limitations met by Leonardi as cited: 
wherein the procedural variable comprises a cost of surgical devices utilized during a surgical procedure (see: Leonardi, column 6, line 64, through column 7, line 8, is met by suggestive and 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pre-procedure planning process including a patient specific model and suggestions as taught by Namer Yelin and Schoenefeld to include suggestive and predictive analytics to alert or suggest to the user possible courses of action that may yield a better clinical and/or financial outcome such as a product which costs less and has lower rate of surgical revision as taught by Leonardi with the motivation of determining when a particular process is drifting outside of a desired range or deviating from a desired treatment that may negatively affect a clinical outcome for the patient and/or result in a poor financial outcome for the hospital (see: Leonardi, column 10, lines 64-68).

As per claim 24, Namer Yelin, Schoenefeld, Nowlin, and Leonardi teach the invention as claimed, see discussion of claim 23, and further teach: 
wherein the notification comprises a recommendation for a less-expensive surgical device setup (see: Leonardi, column 6, line 64, through column 7, line 8, is met by suggestive and predictive analytics to alert or suggest to the user possible courses of action that may yield a better clinical and/or financial outcome such as a product which costs less and has lower rate of surgical revision).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pre-procedure planning process including a patient specific model and suggestions as taught by Namer Yelin and Schoenefeld to include suggestive and predictive analytics to alert or suggest to the user possible courses of action that may yield a better clinical and/or financial outcome such as a product which costs less and has lower rate of surgical revision as taught by Leonardi with the motivation of determining when a particular process is drifting outside of a desired range or deviating 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606.  The examiner can normally be reached on Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT A SOREY/Primary Examiner, Art Unit 3626